Case 3:19-cv-00415-NJR Document 96 Filed 04/13/21 Page 1 of 2 Page ID #1001




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS
(a.k.a. CRISTIAN NOEL IGLESIAS),

                      Plaintiff,                       Case No. 19-cv-00415-RJN

       v.                                              Judge Nancy J. Rosenstengel

IAN CONNORS, et al.,

                      Defendants.

             PLAINTIFF’S NOTICE OF COMPLIANCE WITH EFC NO. 94

       In compliance with EFC No. 94, Plaintiff Cristina Nichole Iglesias hereby submits a service

address for Defendant L.J.W. Hollingsworth based upon a diligent search:

       L.J.W. Hollingsworth
       2084 Eucalyptus Way
       Nolensville, TN 37135-9642

Ms. Iglesias further states that service of Defendant L.J.W. Hollingsworth may not be required. As

outlined in greater detail in her Motion for Leave to File Second Amended Complaint, Ms. Iglesias

has learned that Defendant L.J.W. Hollingsworth is no longer the Warden of United States

Penitentiary-Marion (“USP-Marion”). (EFC. No. 85 at 2). She thus seeks to replace Defendant

Hollingsworth with the current Warden of USP-Marion, Dan Sproul, who is named as a defendant

in the proposed Second Amended Complaint. (EFC. No. 85, Ex. 1, ¶10). If the Court grants leave

to amend the complaint to name Warden Sproul as a defendant, Plaintiff (via her counsel) commits

to serving him in compliance with Federal Rule of Civil Procedure 4 if the Court so approves.

       Plaintiff also states that she is female and uses female pronouns, as the Court did in the

Memorandum and Order (EFC. No. 70), and respectfully asks the Court to correct the inadvertent

use of male pronouns for her in EFC No. 94.



                                                1
Case 3:19-cv-00415-NJR Document 96 Filed 04/13/21 Page 2 of 2 Page ID #1002




Dated: April 13, 2021             Respectfully submitted,

                                  /s/ John A. Knight
                                  John A. Knight
                                  ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                  150 N. Michigan, Suite 600
                                  Chicago, IL 60601
                                  (312) 201-9740, 335
                                  jaknight@aclu.org

                                  Kevin Warner
                                  Frank Battaglia
                                  Katherine D. Hundt
                                  Courtney Block
                                  WINSTON & STRAWN LLP
                                  35 W. Wacker Drive
                                  Chicago, IL 60601-9703
                                  (312) 558-5600
                                  kwarner@winston.com
                                  fbattaglia@winston.com
                                  khundt@winston.com
                                  cblock@winston.com

                                  Angela M. Povolish
                                  FEIRICH MAGER GREEN RYAN
                                  2001 West Main Street
                                  P.O. Box 1570
                                  Carbondale, IL 62903
                                  (618) 529-3000
                                  apovolish@fmgr.com

                                  Taylor Brown
                                  AMERICAN CIVIL LIBERTIES UNION
                                  125 Broad Street
                                  New York, NY 10004
                                  (212) 519-7887
                                  tbrown@aclu.org

                                  Attorneys for Plaintiff Cristina Nichole Iglesias




                                     2
